DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         REBECCA ROMERO,
                             Appellant,

                                    v.

                         ADRIAN BRABHAM,
                             Appellee.

                   Nos. 4D20-2468 and 4D20-2680

                          [October 14, 2021]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Maxine Cheesman, Judge; L.T. Case No.
50-2015-DR-003902-XXXX-MB.

  Rebecca Romero, Manalapan, pro se.

  John D. Boykin of Ciklin Lubitz, West Palm Beach, for appellee.

PER CURIAM.

     Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.